Citation Nr: 1134485	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, and attention deficit hyperactivity disorder (ADHD).

2.  Entitlement to service connection for a low back disability, to include on a secondary basis.

3.  Entitlement to service connection for a left hip disability, to include on a secondary basis.

4.  Entitlement to service connection for a left leg disability, to include on a secondary basis.

5.  Entitlement to an increased rating for varicose veins of the right leg, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for varicose veins of the left leg, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied each of the Veteran's claims. 

For the reasons explained below, the issues of entitlement to service connection for low back disability, left hip disability, left leg disability and a psychiatric disability (including PTSD, depression, and ADHD) are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran's varicose veins of the right leg are manifested by pain after prolonged standing or walking, with no current evidence of edema or stasis pigmentation.

2.  The symptoms of the Veteran's varicose veins of the left leg are relieved by elevation or compression hosiery; there is no evidence of edema.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for varicose veins of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).

2.  The criteria for a rating in excess of 10 percent for varicose veins of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2006 letter, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  Finally, this letter advised the Veteran how effective dates are assigned, and the type of evidence which impacts that determination.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes service treatment and personnel records, a statement from a fellow serviceman, hearing testimony, VA medical records, and VA examination reports.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by reporting for a VA examination and testifying at a hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection for bilateral varicose veins was awarded in a June 1996 rating decision.  The Veteran requested an increased evaluation in July 2006.

Varicose veins warrant a 10 percent evaluation manifested by intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

A note following Diagnostic Code 7120 provides that the evaluations are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.  Presently, the Veteran is in receipt of a 20 percent evaluation for his right leg varicose veins and a 10 percent rating for his left leg. 

The Veteran asserts higher ratings are warranted for varicose veins of each leg.  The evidence supporting his claim includes his statements and some medical evidence.  It was noted the Veteran wore support hose when he was seen in a VA outpatient treatment clinic in May and October 2006.

When he was examined by the VA in September 2006, the Veteran reported his varicose veins had become progressively worse.  He stated he had pain after prolonged standing or walking.  The examination showed there were visible and palpable varicosities of the right medial thigh and leg.  On the left leg, the varicosities were on the medial leg.

The evidence against the claim includes the findings on the September 2006 VA examination.  With respect to each leg, the Board notes there was no edema, ulceration, stasis pigmentation or eczema.  The examination report discloses the Veteran indicated his symptoms were relieved by elevation or compression hosiery.  

VA treatment records, when providing general medical evaluations, noted the varicose veins but found no edema.  

During his hearing, the Veteran testified that he could walk 30 minutes on his right leg and 45 minutes on his left leg before he starts having pain.  He stated that if he walks that long he will get some swelling in his ankles, but that there is no swelling without activity.  He indicated that he used to wear support stockings but has not worn them in a while.  He testified that there has been some color change on his legs, but no rash.  

In order to assign a higher rating for varicose veins of the right leg, the evidence must demonstrate persistent edema and stasis pigmentation or eczema.  With respect to the left leg, a higher evaluation would require persistent edema that was only incompletely relieved by elevation of the extremity.  The examination findings specifically noted that edema, stasis pigmentation, and eczema were not present, outpatient treatment records revealed no mention of such, and the Veteran testified that his ankles swelled only with activity but were not otherwise swollen and that he did not have a rash.  While the Veteran testified that he had color changes in the legs, the rating criteria to establish higher ratings than those presently assigned require symptomatology additional to stasis pigmentation.  Here, the Veteran does not have persistent edema, subcutaneous induration, or persistent ulceration such that a higher rating is warranted.  Stasis pigmentation, to the extent such is present, in and of itself, does not reflect symptomatology which more nearly approximates a higher rating when he can walk for 30 or 45 minutes before experiencing pain and his swelling is relieved with rest.
 
The Board concludes, accordingly, that the preponderance of the evidence is against the claim for an increased rating for varicose veins of either leg.

The Board has also considered whether the Veteran's service-connected varicose veins present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's varicose veins.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for varicose veins of the right leg is denied.

An increased rating for varicose veins of the left leg is denied.


REMAND

The Board finds that additional development is needed with respect to the claims for service connection.

The Veteran seeks service connection for low back disability, left hip disability and left leg disability, claimed as secondary to his service connected plantar fasciitis.  He also has claimed that the left hip and leg disability is related to his low back disability.  

The Board notes that service treatment records reveal no treatment for any low back, hip, or left leg disorder (other than varicose veins).  The musculoskeletal system and the lower extremities were evaluated as normal on a periodic examination in November 1994.  

When seen in a VA outpatient treatment clinic in March 1999, the Veteran reported he had no back problems.  He denied a history of sciatica and radiculopathy.  When he was seen in a VA outpatient treatment clinic in October 1999, the Veteran complained of low thoracic mid-back pain.  The assessment was left low thoracic back pain, muscular and possibly discogenic.  He denied any history of a back injury.  In May 2006, the Veteran described having pain in the left low back/buttock area for the previous two years.  The pain reportedly radiated to the lower leg.  He again described low back pain of two years duration in October 2006.  He stated the pain originated in the left buttock and radiated to the great toe.  

VA treatment records reveal no diagnosis of any specific left hip or leg disorder (other than varicose veins).  The Veteran testified that no physician has indicated that his low back, left hip and left leg complaints are related to his bilateral foot condition.  VA examination of the feet in 2006 revealed that the Veteran had a normal gait. 

The regulations provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of service connection on a secondary basis, there must be medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Presently, there is no medical evidence suggesting that his low back, left hip, and left leg complaints are related to service or service connected disability.  However, while a VCAA notice letter was issued in August 2006, such letter did not advise the Veteran of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  Corrective notice should be provided on remand.  The Veteran is encouraged to submit medical evidence indicating that there is a relationship between his claimed low back, left hip and left leg conditions and service or service connected disability. 

The Veteran also requests service connection for a psychiatric disability, claimed as PTSD, ADHD, and depression.  The Veteran's service treatment records are negative for any diagnosed psychiatric disorder, although the Veteran apparently missed an appointment with a psychologist in January 1996.  It is unclear whether the Veteran actually received treatment by a mental health professional during service and if so, for what complaints.  On remand, the Veteran should be asked whether he received mental health treatment during service and if so, such records should be requested through official sources.  

Additionally, the Veteran asserts that while he was stationed at Clark Air Force Base in the Philippines, he was gang raped by three female impersonators.  He points out that he received an Article 15 for a curfew violation that day.  He claims that because of his embarrassment, he only reported his watch had been stolen.  He maintains he subsequently gained a great deal of weight and was eventually demoted due to changes resulting from this stressor.  The service treatment records reflect that the Veteran was seen on various occasions for an evaluation of his weight.  He weighed 189 pounds on the enlistment examination in 1987.  In December 1992, he weighed 217 pounds, and he weighed 239 pounds in January 1996.  

Personnel records disclose the Veteran received Nonjudicial Punishment in July 1988.  It was noted that while at Clark Air Force Base in the Philippines, he failed to obey a lawful general order regarding a curfew and was at the gate at approximately 0020 hours.  Performance reports for the period from December 1987 to October 1994 are of record.  With one exception, which showed he was a satisfactory performer with the potential to be excellent, the remaining evaluations revealed he had performed in an outstanding manner or was an exceptional performer, ready for immediate promotion.  In 1995, he received a Letter of Admonishment and a Letter of Reprimand for disregarding a weight management program.  In November 1995, the Veteran's Commander recommended an administrative demotion for failure to comply with the weight management program.  Later that month, the Veteran responded and requested consideration be given to various crises that had occurred.  He mentioned that his niece, over whom he had legal guardianship, had been raped in February 1995.  He noted his wife had been expecting their first child in July 1995 and this added stress, particularly when she was placed on bed rest.  Finally, the Veteran related his wife had been discharged from service after their child was born, and that placed them under financial hardship.  The Veteran's demotion was approved in December 1995.

VA outpatient treatment records disclose the Veteran was seen in May 2006.  It was reported he had seen a psychologist who diagnosed attention deficit disorder, and prescribed medication for that.  In August 2006 the Veteran phoned the VA clinic and asked for a PTSD program consult.  The clinician asked that the Veteran be contacted and asked what symptoms he was having as he had not mentioned any such symptoms during the May 2006 visit.  The Veteran responded via telephone that he was not experiencing any symptoms.  He denied nightmares, flashbacks, etc.  He further stated that he was advised by his representative to get an evaluation for PTSD and that he was "just doing as he was told."  

The Veteran was admitted to a VA hospital in January 2007 with suicidal ideation with a plan to crash his car.  He stated this thought had been in his head when he was driving alone for the previous few days, but with no intention to harm himself.  The impression was the Veteran had major depressive disorder, with an outside diagnosis of attention deficit disorder.  Additional records from the hospitalization reflect he had been depressed and had nightmares.  His wife described him crying out in his sleep and arguing with his federal job supervisor.  It was noted he had lost his job the prior July and that he had legal proceedings pending regarding discrimination.  When discussing his developmental history, the Veteran's wife related that the Veteran was sexually abused by a babysitter when he was young.  The diagnosis was major depressive episode, history of ADHD.  Axis IV stressors were noted to be related to work/finance and childhood sexual trauma.  On January 10, 2007 when being evaluated by a resident, he denied any traumatic episodes in which his life or the life of another has been in danger. 

During a follow up visit on January 19, 2007 the Veteran reported concern with wanting to be evaluated for PTSD related to military trauma and also trauma from his government job from which he was fired.  It was noted that military sexual trauma was not the focus during his admission as work related PTSD was and during the current visit, the Veteran did not mention his childhood sexual trauma.  The Veteran related that while on leave in the Philippines he was intoxicated and was bothered/molested by female impersonators.  He stated that he never told anyone in the military.  

In a statement dated June 2010, M.E. related he had been stationed with the Veteran in the Philippines, and that they had spent a lot of time together.  He stated he noticed the Veteran was not his usual self when he came to work in July 1988.  He added a few members had spoken to him and mentioned the Veteran had been gang raped by three local nationals the previous night.  He said the Veteran thought he had met three women, and after being taken to the house of one of the locals, was raped by the three of them.  Mr. E. claimed he asked the Veteran if this was true and the Veteran said it was.  He added the Veteran was very embarrassed by this.  He alleged the Veteran had been a very sociable person, but after this incident, he started to show up for work late and withdrew from spending time with his usual crowd.  He also noted the Veteran was getting stressed out and had a hard time dealing with the situation.  Upon review of the record, the Board notes this statement is inconsistent with prior reports of the Veteran that he did not report it to anyone in the military.  Indeed, Mr. E.'s statement suggests that many people knew about it, which is significantly contrary to the Veteran's report.

The August 2006 request by the Veteran for a consult for PTSD because he was just following the orders of his representative even though he had no PTSD symptoms raises a serious question as to the credibility of the Veteran's contentions with respect to his PTSD claim.  Indeed, it seems that here, the claim for the PTSD came well before any symptoms or diagnosis of the condition was shown.  In addition, the Veteran has provided conflicting information regarding the alleged event.  He reported to treatment providers that he told no one in service about the in-service sexual trauma.  However, he now states that he told a friend, and submitted an unsigned statement from that person, who suggested that multiple people knew and told him.  Moreover, at initial presentation to the hospital in January 2007, the stressors mentioned by the Veteran were work, financial, and childhood sexual abuse.  On follow-up however, the Veteran seemed focused on getting a PTSD evaluation to support his claim for benefits.  In short, at this time the Veteran's contentions concerning his PTSD claim do not appear to be credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  However, additional development is being conducted which could provide information to the contrary.  Thus, if credible information is received on remand corroborating his claimed stressor, or evidence is developed showing in-service treatment for psychiatric complaints, then any additional development deemed necessary should be conducted, including a VA examination. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the claims are REMANDED for the following:

1.  Send the Veteran a corrective VCAA notice that advises him of the information and evidence necessary to substantiate his claims for service connection for a low back disorder, left hip disorder and left leg disorder as secondary to service-connected disability. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his low back, left hip, left leg (other than varicose veins), and psychiatric disabilities since his discharge from service, to specifically include the psychologist who diagnosed him with ADHD (Dr. L. Smith) in 2006.  After securing the necessary release, the RO/AMC should request these records.  In addition, obtain relevant VA treatment records dating since February 2007 from the Albuquerque VA Medical Center.

3.  Ask the Veteran whether he received mental health treatment during service and if so when.  If the Veteran responds in the affirmative, attempt to obtain through official channels any mental health treatment records for treatment by a psychologist during active duty to include at the 341st Medical Group, Malmstrom Air Force Base.

4.  If credible information is received on remand corroborating his claimed stressor or reflecting treatment in service for psychiatric complaints, then any additional development deemed necessary should be accomplished, including scheduling a VA examination to obtain an opinion as to the relationship between the claimed psychiatric conditions and service.

5.  If competent evidence is submitted suggesting a relationship between the Veteran's low back, left hip, and left leg complaints and service or service connected disability, then conduct any additional development deemed necessary including scheduling a VA examination to obtain an opinion as to the relationship between the claimed condition(s) and service or service connected disability.

6.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


